Citation Nr: 0418421	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  02-15 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include as secondary to service-
connected duodenal ulcer.

2.  Entitlement to service connection for hiatal hernia with 
hiccups and burping, to include as secondary to service-
connected duodenal ulcer.

3.  Entitlement to service connection for arthritis in 
multiple joints, to include bilateral hips status post-
bilateral hip replacements.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from May 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Reno, Nevada, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The veteran testified at a Travel Board in January 2004 
before the undersigned Veterans Law Judge, who is designated 
by the Chairman of the Board to conduct hearings pursuant to 
38 U.S.C.A. § 7102 (West 2002).  A transcript of the hearing 
testimony is associated with the claims file.

An October 2001 rating decision also denied a compensable 
evaluation for a duodenal ulcer and an appendectomy scar, and 
denied entitlement to service connection for 
spondylolisthesis at L5-S1, loss of hair, and entitlement to 
a compensable evaluation based on multiple noncompensable 
evaluations, for all of which the veteran submitted a notice 
of disagreement.  In response to the August 2002 statement of 
the case, the veteran's substantive appeal specifically 
addressed only those issues as reflected in the statement of 
the issues.  Therefore, those issues listed in the statement 
of the issues are the only issues discussed in this decision.


FINDINGS OF FACT

1.  The veteran is service connected for a duodenal ulcer 
with a noncompensable evaluation.

2.  The veteran has a current diagnosis of GERD.
3.  The service medical records (SMRs) reflect no entries for 
complaints, findings, or treatment for, GERD.  The Report of 
Medical Examination for Discharge from active service 
assessed the veteran's abdomen and chest as normal.

4.  There is no record of complaints, findings, or treatment 
for, GERD until decades after the veteran's active service.

5.  The evidence of record does not show the veteran's GERD 
to have been caused or made worse by his active service, nor 
has it been shown to be related to the veteran's service 
connected ulcer disorder.

6.  The veteran has a current diagnosis of hiatal hernia.

7.  The SMRs reflect no entries for complaints, findings, or 
treatment for, hiatal hernia.  The Report of Medical 
Examination for Discharge from active service assessed the 
veteran's abdomen and chest as normal.

8.  There is no record of complaints, findings, or treatment 
for, hiatal hernia until decades after the veteran's active 
service.

9.  The evidence of record does not show the veteran's hiatal 
hernia to have been caused or made worse by his active 
service, nor has it been shown to be related to the veteran's 
service connected ulcer disorder.

10.  The veteran has a diagnosis of degenerative arthritis of 
both hips status post-bilateral hip replacements.

11.  The SMRs reflect no entries for complaints, findings, or 
treatment for, arthritis.  The Report of Medical Examination 
for Discharge from active service assessed the veteran's 
spine and extremities as normal.

12.  There are no contemporaneous records of complaints, 
findings, or treatment for, arthritis within one year of the 
veteran's discharge from active service.  The first record of 
complaints or treatment for arthritis occurred several years 
after the veteran's active service.

13.  The evidence of record does not show the veteran's 
arthritis to have been caused or made worse by active 
military service.


CONCLUSIONS OF LAW

1.  GERD was not incurred in or aggravated by active military 
service.  Neither is it caused or aggravated by the service-
connected duodenal ulcer.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2003).

2.  A hiatal hernia, to include with hiccups and burping, was 
not incurred in or aggravated by active military service.  
Neither is it caused or aggravated by the service-connected 
duodenal ulcer.    38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2003).

3.  Arthritis of multiple joints was not incurred in or 
aggravated by active service, and neither may it be presumed 
to have been caused or made worse by military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board is aware of the decision in the case 
of Pelegrini v. Principi, __ Vet. App. ___, No. 01-944 (June 
24, 2004), which held that the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), should be 
provided to a claimant prior to any adjudication of the 
claim.  That was done in this case, and as otherwise 
described below, the VCAA notice is complete.

The VCAA became effective after the veteran filed his claim.  
The VCAA redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2003), implement 
the VCAA.  The Secretary of Veterans Affairs has determined 
that the VCAA is applicable to all claims filed before the 
date of enactment and not yet final as of that date.  66 Fed. 
Reg. 45,629 (2001); Opinion of The General Counsel 
(VAOPGCPREC) 7-2003 (November 19, 2003).  Thus, the VCAA 
applies to the veteran's claim.

In a letter dated in February 2001 (letter), the RO informed 
the veteran of the VCAA.  The letter informed the veteran of 
the legal definition of service connection, to include on a 
presumptive basis, and explained the evidence needed to 
support his claim.  As to who would obtain what evidence, the 
letter informed the veteran of all evidence previously 
obtained by the RO on his behalf and of record and entities 
from which records were sought with negative results.  
Further, the letter informed the veteran that the RO would 
obtain any additional VA or private medical records 
identified by him, provided he completed, signed, and 
returned, the provided VA Forms 21-4142 and 21-4138 to 
authorize the RO to obtain the records on his behalf.  The 
Boards notes that the letter does not specifically inform the 
veteran to submit all evidence currently in his possession.  
The Board finds this oversight nonprejudicial to the veteran, 
as he informed the RO in March 2001 that all material 
evidence had been submitted.  Thus, there is a reasonable 
basis on which to conclude that the veteran was aware that he 
should submit all evidence in his possession.

The Board finds that the letter substantially meets the 
notice requirements of the VCAA.  38 U.S.C.A. § 5103(a) (West 
2002); Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. § 5103(c)); 38 C.F.R. § 3.159(b)(1) (2003); 
VAOPGCPREC 1-2004 (February 24, 2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

As concerns the duty to assist, the RO obtained the veteran's 
SMRs, his VA treatment records and private treatment records 
identified by him, and arranged for appropriate medical 
examinations.  Further, the RO apprised the veteran of the 
status of his claim file to ensure that all evidence the 
veteran desired obtain was accomplished.  All records 
obtained or generated are associated with the claim file.  As 
reflected in the veteran's statements of March 2001 and July 
2002, there is no additional evidence which either the 
veteran or his representative desires assistance with 
development.  The case is fully developed.  The Board finds 
that VA has complied with the duty to assist the veteran with 
the development of his claim.  38 C.F.R. § 3.159(c) (2003).

Historically, the veteran filed his claims for service 
connection in June 2000.  The October 2001 rating decision 
denied service connection.

I.  GERD and hiatal hernia.

Factual background.

The SMRs reflect that, in March 1945, the veteran required an 
emergency appendectomy after he presented with complaints of 
abdominal pain.  The SMRs reflect no entries for complaints, 
findings, or treatment, for any digestive system pathology, 
to include GERD or a hernia.

A July 1946 gastrointestinal examination report reflects that 
a barium x-ray showed a duodenal ulcer lying along the 
greater curvature of the duodenum.

A July 1952 barium x-ray report reflects that the veteran's 
cardio-esophageal junction appeared normal without evidence 
of cardio spasm or periesophageal herniation.  The diagnostic 
impression was negative esophagus, stomach, and duodenum for 
organic pathology.

A May 2000 report by R.C.W., MD, one of the veteran's private 
providers, reflects the veteran as reporting a history of 
gastritis and treatment for heartburn.  Further, the veteran 
reported that his symptoms were different, as they begin much 
higher up and radiate into the neck.  Dr. W observed that, 
despite the veteran's history of GERD, his symptoms suggested 
occult myocardial ischemia, which warranted further 
investigation.  Dr. W rendered no other opinion as concerns 
the etiology of the veteran's GERD.  In the interim, he 
advised the veteran to continue using zantac and to avoid 
spicy food and laying down immediately after meals.

A June 2000 VA mental health treatment note entry reflects 
the veteran was screened for wellness.  The entry reflects 
the veteran reported problems with digestion.  The screener 
observed the veteran to be a very frustrated and angry 
person, and advised the veteran that his anger may be 
affecting his symptoms and suggested anger management.  The 
veteran voiced his lack of interest.

A July 2000 report by  D.G.A., MD, another of the veteran's 
private providers, reflects that the veteran has reflux and 
diagnosis of hiatal hernia, which was diagnosed 
symptomatically, as no diagnostic test was performed.  Dr. A 
rendered no opinion as to etiology.

A November 2000 VA fee basis examination report reflects that 
the veteran reported occasional epigastric pain, dyspepsia 
and hiccups, which is fairly controlled with zantac. He 
complained of some left lower quadrant pain and denied rectal 
bleeding or hematochezia.  The examiner noted a history of 
diverticulosis.  Physical examination revealed no 
abnormalities.  The abdomen was soft, non-tender.  There were 
no masses or organomegaly, and bowel sounds were active.  An 
upper endoscopy was interpreted as normal, without any 
evidence of a duodenal ulcer.  The examiner rendered a 
diagnosis of non-ulcer dyspepsia, no evidence of acute active 
ulcer disease.

A June 2002 VA fee basis examination report reflects that the 
veteran reported occasional heartburn with reflux symptoms, 
and that he uses antacids for relief.  He denied odynophagia 
or dysphagia.  Gastrointestinal physical examination revealed 
the veteran's abdomen to be soft and non-tender.  No hernia 
was noted and no masses were present.  There was no 
hepatomegally or splenomegaly, ascites, or collateral 
circulation.  Bowel sounds were present.  The examiner noted 
that, endoscopically, the veteran does not manifest any 
evidence of an ulcer, and observed the veteran's symptoms are 
suggestive of heartburn and reflux.  The examiner also noted 
that, notwithstanding the normal upper endoscopy, the 
veteran's symptoms are more suggestive of nonerosive reflux 
disease.

In statements submitted in support of his claim, and in his 
testimony at the Travel Board, the veteran related that he 
experienced epigastric symptoms while still in active 
service, but one did not complain but did one's duty.  The 
veteran also related that he did not file for disability upon 
his discharge from service out of concern that it would 
impact his ability to obtain employment.  The veteran also 
asserts that his in-service treatment for appendicitis in 
fact were symptoms of his GERD and reflux which still 
manifest today.

The veteran's wife submitted a statement in which she relates 
that the veteran has had stomach problems since she has known 
him, and she attributes them to his active service.

Analysis.

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110 (West 2003).  Present disability resulting 
from disease or injury in service is required to establish 
entitlement to service connection. Degmetich v. Brown, 104 F. 
3d 1328 (Fed. Cir. 1997).  To establish service connection 
for a disability, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).  When making a determination of 
service connection, VA must administer its regulations under 
a broad and liberal interpretation consistent with the facts 
in each case.  38 C.F.R. § 3.303(a) (2003).

A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310 (2003).  Further, a disability 
which is aggravated by a service connected disorder may be 
service connected to the degree that the aggravation is 
shown.  Allen v. Brown, 7 Vet. App. 439 (1995).

The evidence of record does not show either the veteran's 
GERD or hernia to be related to his active service or his 
service-connected duodenal ulcer.  Not only are there no 
entries in the veteran's SMRs as concerns GERD or hernia 
symptomatology, but clinical tests done commensurate with the 
1952 VA examination reflected no evidence of esophageal 
symptomatology.  The 2002 examination noted the absence of 
any evidence of a hernia.  Neither examiner opined that the 
veteran's reported gastric symptoms are related to his 
service-connected ulcer or otherwise related to his active 
service.  In fact, the examinations of 2001 and 2002 show the 
veteran's ulcer to be asymptomatic.

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).  Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990); see also Almany v. Brown, 9 Vet. 
App. 518, 519 (1996).  However, where the evidence 
preponderates against a finding of service connection, the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. at 56.  In light of the absence of any 
entries in the SMRs, and the absence of any evidence that the 
veteran's GERD or hiatal hernia is related to his service-
connected ulcer, the Board finds that the evidence 
preponderates against a finding of service connection.  
38 C.F.R. § 3.303 (2003).

II.  Arthritis.

Factual background.

There are no entries in the SMRs for complaints, findings, or 
treatment for, arthritis.  The Report of Medical Examination 
at Discharge assessed the veteran's joints as normal.  
Neither are there any records of complaints, findings, or 
treatment for, arthritis within one year of the veteran's 
discharge from active service.

A May 1989 private medical report prepared for the Nevada 
Bureau of Vocational Rehabilitation reflects that the veteran 
reported that he had arthritis for the past 15 to 20 years.  
A July 1989 report from D.R.M., MD, reflects his assessment 
that the veteran had degenerative arthritis of both hips 
right worse than left.  Dr. M recommended replacement of both 
hips.  Dr. M expressed no opinion as to etiology.

In statements submitted in support of his claim and in his 
testimony at the Travel Board, the veteran related that he 
believes his arthritis started as a result of his duties in 
active service.  Specifically, the veteran performed duty as 
an aerial gunner aboard a ship which patrolled the waters off 
Alaska.  The veteran related that his duties exposed him to 
extreme cold, especially by the fact that he had to scale a 
very high ladder to access his gun position.  The veteran 
related that his feet would freeze, and that ascending the 
ladder and sliding down it was very hard on his joints, and 
that is why he has arthritis.

The veteran's wife, in a statement submitted in January 2004 
expresses her opinion that the hardships of the veteran's 
service is the reason why he now has severe arthritis.

Analysis.

The legal standard for determining service connection is set 
forth in Part I and is incorporated here by reference.  
Further, certain chronic diseases may be presumed to be 
service connected if they manifest to a degree of 10 percent 
or more within one year of discharge from service.  Arthritis 
is one of the diseases listed as eligible for presumptive 
service connection.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(2003).

There is no evidence to show the veteran's arthritis to be 
related to his active service.  His SMRs are silent, and his 
report to private providers in 1989 reflect his earliest 
symptoms to have manifested 15 to 20 years earlier.  This 
means that, taking the longest estimate of 20 years, the 
veteran's first symptoms of arthritis manifested over 15 
years after his active service.  The Board notes the 
veteran's and his wife's views that his current state is due 
to the harsh conditions in which he served.  Nonetheless, 
there is no evidence that they possess medical training.  
Laypersons may relate symptoms they observed, but they may 
not render an opinion on matters which require medical 
knowledge, such as the underlying condition which is causing 
the symptoms observed.  See Edenfield v. Brown, 8 Vet. App. 
384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).  Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990); see also Almany v. Brown, 9 Vet. 
App. 518, 519 (1996).  However, where the evidence 
preponderates against a finding of service connection, the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. at 56.  The Board finds that the 
evidence preponderates against a finding of service 
connection.  38 C.F.R. § 3.303 (2003).

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for GERD, to include as 
secondary to service-connected duodenal ulcer, is denied.

Entitlement to service connection for hiatal hernia with 
hiccups and burping, to include as secondary to service-
connected duodenal ulcer, is denied.

Entitlement to service connection for arthritis in multiple 
joints, to include bilateral hips status post-bilateral hip 
replacements, is denied.




	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



